Citation Nr: 1007689	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

8.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1966. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.  

Moreover, although June 2009 VCAA notice was sent in response 
to a service connection claim for a right ankle disorder, 
this claim has not yet been adjudicated by the RO.  
Additionally, a June 2009 statement appears to indicate his 
intent to file a service connection claim for depression, 
secondary to his service-connected disabilities.  This issue 
has also not yet been adjudicated by the RO.  As such, they 
are referred to the RO for further consideration. 

The issues of entitlement to service connection for a lumbar 
spine disorder, cervical spine disorder, right shoulder 
disorder, and right leg disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for lumbar spine, 
neck, right shoulder and right leg disorders in October 
2000. 

2.  The RO's October 2000 decision is the last final denial 
of service connection claims for lumbar spine, cervical 
spine, right shoulder and right leg disorders.    

3.  The evidence received since the October 2000 RO decision 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for lumbar spine, 
cervical spine, right shoulder and right leg disorders.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, which denied the 
Veteran's claims of entitlement to service connection for a 
lumbar spine disorder, neck disorder, right shoulder disorder 
and right leg disorder, is final. 38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the 
October 2000 RO decision denying service connection for a 
lumbar spine disorder; thus, the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been presented since the 
October 2000 RO decision denying service connection for a 
cervical spine disorder; thus, the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been presented since the 
October 2000 RO decision denying service connection for a 
right shoulder disorder; thus, the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence has been presented since the 
October 2000 RO decision denying service connection for a 
right leg disorder; thus, the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims in 2004, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed claims of 
entitlement to service connection for lumbar spine, neck, 
right shoulder, and right leg disorders in January 2000.  The 
claims were denied in an October 2000 rating decision.  The 
Board notes that the RO, in October 2000, mischaracterized 
the Veteran's lumbar spine claim as a claim to reopen and 
denied it on the basis that new and material evidence had not 
been demonstrated.  As such, the reason for the denial of 
this claim, on the merits, is not stated.  Regardless, the 
RO's October 2000 decision is the last final denial for a 
lumbar spine disorder on any basis. 

With respect to his cervical spine, right shoulder and right 
leg claims, the RO denied these issues on the basis that 
these disorders had not been demonstrated in service.  The 
RO's October 2000 decision is the last final denial for neck, 
right shoulder and right leg disorders on any basis.  The 
evidence of record at the time of the October 2000 RO 
decision included VA treatment records and a September 2000 
VA examination report. 

The Veteran filed claims of entitlement to service connection 
for lumbar spine, cervical spine, right shoulder, and right 
leg disorders in April 2004.  In December 2004, the RO denied 
the claims for a right shoulder disorder and a right leg 
disorder on the basis that no new and material evidence had 
been submitted.  They mischaracterized the Veteran's claims 
for his lower back and cervical spine as new claims, denying 
them on the basis that his service treatment records were 
silent for evidence of either a chronic lumbar spine or 
cervical spine disorder.  He appealed.  The evidence added to 
the record since the October 2000 RO decision, includes 
testimony provided at an April 2009 BVA hearing and VA 
treatment records.

At this juncture, the Board finds that the pertinent 
evidence, received subsequent to the October 2000 RO 
decision, includes testimony from the April 2009 BVA hearing 
containing competent statements from the Veteran as to the 
continuity of lumbar spine, cervical spine, right shoulder 
and right leg symptomatology since entrance into service.  

The Board finds that the evidence submitted since the October 
2000 RO decision is new in that it was not associated with 
the claims folder prior to the October 2000 RO decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  Therefore, his 
lumbar spine, cervical spine, right shoulder, and right leg 
claims will be reopened and remanded as discussed in the 
Remand portion of this decision.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopens, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claims for lumbar spine, cervical spine, right 
shoulder, and right leg disorders.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a lumbar spine disorder has been 
received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a cervical spine disorder has been 
received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right shoulder disorder has been 
received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right leg disorder has been 
received; to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
outstanding post-service VA treatment records from the Castle 
Point Campus of the VA Hudson Valley Health Care System, (2) 
corrective VCAA notice should be sent, and (3) VA 
examinations should be undertaken. 

First, the Veteran testified, at his April 2009 hearing, that 
he had received treatment for his disorders at the Castle 
Point VA facility.  A review of the Veteran's claims file 
indicates that two records from this VA facility, dated 
February 1975, have been associated with the claims file.  
The Board notes however, that these records relate to a right 
foot and ankle injury which are not currently on appeal.  
Furthermore, when additional records were requested from this 
VA facility in May 1992, it was only requested that 
outpatient treatment records for the "past two years," be 
located.  As such, records from the 1970's were not included 
in the response to this inquiry.  On remand, therefore, an 
attempt should be made to procure any such outstanding 
pertinent VA treatment records that may be available, which 
relate to the disorders currently on appeal.  

Next, although the Veteran indicated, in his April 2004 
claim, that he was seeking service connection for his lumbar 
spine on a secondary basis to his service-connected feet and 
ankle, the RO solely adjudicated his claim on a direct basis. 
A secondary service connection claim, with respect to his 
cervical spine, was made in a May 2007 statement submitted by 
his service representative.  As such, the Veteran has 
requested that these disorders be considered on a secondary 
basis. 

Although these secondary service connection arguments were 
initially raised in April 2004 (lumbar spine) and in May 2007 
(cervical spine), the applicable secondary service connection 
laws and regulations have not yet been sent to the Veteran.  
As such, corrective VCAA notice must be sent.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). 

The evidence of record establishes that the Veteran is 
currently diagnosed with both a lumbar spine disorder and a 
cervical spine disorder.  There is also no dispute that he is 
service-connected for a left ankle disability and pes planus.  
However, the claims file does not contain a competent opinion 
addressing whether his lumbar spine or cervical spine 
disorders are proximately due to or the result of any of 
these service-connected disabilities.  Such an opinion is 
necessary in order to fairly consider the secondary service 
connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Additionally, while the service treatment records are 
negative for a chronic lumbar spine, cervical spine, right 
shoulder or right leg disorder, the Veteran credibly 
testified at his April 2009 BVA hearing that he injured 
himself during parachute training at Fort Bragg.  The Board 
notes that the Veteran's DD 214 indicates that the Veteran 
received a Parachute Badge. 

Given the fact that the Veteran has current diagnoses 
associated with his back, neck, shoulder and legs, and in 
view of the undisputed parachute training, the Board finds 
that examinations that include competent nexus opinions are 
warranted to determine if the Veteran has disabilities that 
are causally linked or aggravated by parachute jumps during 
service. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon. 

Accordingly, the case is REMANDED for the following actions:

1.  Procure VA outpatient treatment 
records, (prior to 1990), from the 
Castle Point Campus of the VA Hudson 
Valley Health Care System, regarding 
treatment for lumbar spine, cervical 
spine, right shoulder and right leg 
disorders.  Any negative search result 
should be noted in the record.  All 
such available records should be 
associated with the claims folder.  

2.  Send the Veteran corrective VCAA 
notice pertaining to the issues of 
entitlement to service connection for a 
lumbar spine disorder and a cervical 
spine disorder, on a direct basis and on 
a secondary basis.  Such notification 
must include the criteria necessary to 
substantiate his claims on a direct and 
secondary basis.

3.  Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
lumbar spine and cervical spine 
disorders.  The claims folder must be 
reviewed in conjunction with the 
examination.  Any testing deemed 
necessary should be conducted.  

For any low back disability diagnosed, 
the examiner should express an opinion 
as to whether such disorder was caused, 
or aggravated by, either the service-
connected left ankle or pes planus, or 
is otherwise at least as likely as not 
(i.e. 50 percent probability) related 
to any incident of active service, 
including any parachute jumping.

For any cervical spine disability 
diagnosed, the examiner should express 
an opinion as to whether such disorder 
was caused, or aggravated by, either 
the service-connected left ankle or pes 
planus, or is otherwise at least as 
likely as not (i.e. 50 percent 
probability) related to any incident of 
active service, including any parachute 
jumping.

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with 
any examination or opinion(s) 
conducted.

4.  Schedule the Veteran for appropriate 
examinations to assess his right shoulder 
and right leg disorders, and evaluate the 
relationship between these disorders and 
active duty service.  In so doing, 
identify all disabilities of the right 
shoulder and right leg.

The examiner is additionally asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that his right shoulder 
disorder, is causally related to service, 
including any parachute jumping. 

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that his right leg disorder, is 
causally related to service, including 
any parachute jumping. 

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination.  

5.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


